Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			     ATTACHMENT TO ADVISORY ACTION
	The newly recited “essentially free of chloride ions” of claims 1 and 15 would be New Matter since applicant’s pointed paragraph [0047] of the published application teaches “free of chloride ions”, not the “essentially free of chloride ions”.  The “essentially free of chloride ions” would permit presence of some chloride ions as opposed to the “free of chloride ions” which would exclude any presence of chloride ions (i.e., 0%).  Further, recitation of new limitation (regardless whether it is “essentially free of chloride ions” or “free of chloride ions”) not presented in any of the examined claims would raise new issues that would requires further search and consideration.
As results, the after final amendments will not be entered.  It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously cancelled claims (MPEP 714.13).
Applicant’s assertion based on the new limitation being denied of entry (i.e., “essentially free of chloride ions”) would have little probative value and the examiner’s response to such assertion would not be needed at this time.
As to the rejected indefinite claim 4:  Applicant’s asserts that the published application teaches that polyurethane-polyurea copolymer can be present within a further comprises” similar to that of claim 6, not the “comprises”.
Although the after final amendments are being denied of entry, they would overcome 35 U.S.C. 112(b) rejection other than claim 4 as discussed above.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/Feb. 2, 2022                                                    /TAE H YOON/                                                                                Primary Examiner, Art Unit 1762